 

Case 1:19-cv-00473-CCB Document1 Filed 02/15/19 Page 1 of 7

IN THE UNITED STATES DBTRIGEECOURT
LOGGED ____ a AECENVED
FOR THE DISTRICT OF MARYLAND

 

FEB 13 2019
cage Na
BY DEPUTY

Erien Frazier, ) Civil Action No. ADE /9@v ¥73

Plaintiff )

Vs. ) DEMAND FOR TRIAL BY JURY
Synchrony Bank, )

Defendant )

COMPLAINT

Plaintiff, Erien Frazier, individually, hereby sues Defendant, Synchrony Bank for

violations of the Telephone Consumer Protection Act (TCPA) 47 U.S.C. § 227 et al.
PRELIMINARY STATEMENT

1. This is an action for damages brought by Plaintiff against Defendant for violations of
the Telephone Consumer Protection Act (TCPA) 47 U.S.C. § 227(b)(1) and 47 U.S.C. §

227(A)(iii).

2. Upon belief and information, Plaintiff contends that these practices are widespread for
the Defendant. Plaintiff intends to propound discovery to Defendant identifying these

other individuals who have suffered similar violations.

3. In 2012, Interactive Intelligence, Inc. published a guide called TCPA Compliance:

Perspectives on Current Technology Options. It was noted that “[cJompanies may
 

Case 1:19-cv-00473-CCB Document1 Filed 02/15/19 Page 2 of 7

choose to be ‘unknowledgable’ of which phone numbers in their lists are for cell
phones. It’s a risky move...[b]ecause there are so many utilities in the market-place that

can help an agency scrub for cell-phones...”!

4. Plaintiff contends that the Defendant, Synchrony Bank, has violated federal and state
laws by repeatedly harassing Plaintiff and her family in attempts to service an alleged

account.
JURISDICTION AND VENUE

5. Jurisdiction of this court arises under 47 U.S.C. § 227(b)(3) and supplemental

jurisdiction exists for the state law claims pursuant to 28 U.S.C. § 1367.

6. Venue is proper pursuant to 28 U.S.C. § 1391b. Venue in this District is proper in that
the Plaintiff resides here, the Defendant transacts business here, and the conduct

complained of occurred here.
7. All conditions precedent to the bringing of this action have been performed.
PARTIES

8. Plaintiff, Erien Frazier, is a natural “person” as defined by 47 U.S.C. § 153(39) and is a

resident of the State of Maryland.

9. Upon information and belief, Synchrony Bank (hereafter “Synchrony”) is a financial
services company located at 170 West Election Road Suite 125 Draper, Utah 84020.

Synchrony is a “person” as defined by 47 U.S.C. § 153039).

 

1 www. insidearm/wp-content/uploads/20 120917-TCPA-Compliance.pdf
2
10.

11.

12.

13.

14.

15.

Case 1:19-cv-00473-CCB Document1 Filed 02/15/19 Page 3 of 7

Does 1-10 (the “Callers”) are individuals employed by Synchrony and whose identities
are currently unknown to the Plaintiff. One or more of the Callers may be joined as

parties once their identities are disclosed through discovery,

Synchrony at all times acted by and through one or more of the Cailers.

FACTUAL ALLEGATIONS

Around the Spring of 2017, Plaintiff's brother-in-law Reuben Drake purchased a family

plan from Boost Mobile, which included the cellphone number (240) 520-6034.

On or about October 12, 2018, Synchrony Bank began violating the Telephone
Consumer Protection Act (TCPA} by calling the Plaintiffs cell phone (240) 520-6034
using an automatic telephone dialing system and leaving an artificial voice and

prerecorded message with no prior permission given by Plaintiff or anyone else.

Plaintiff received approximately 109 robo-calls from (844) 416-8051, which resulted in

numerous prerecorded messages left by Synchrony Bank. (See Exhibit A).

One evening Plaintiff answered one of the calls from Synchrony Bank in which she had
to say hello several times before she heard a click, which was followed by a live agent
asking to speak to someone named Amanda Socks who isn’t the current cellphone
subscriber. Plaintiff informed the caller that she didn’t know anyone by the of name

Amanda Socks.
16.

17.

18.

19,

20.

21.

22.

 

Case 1:19-cv-00473-CCB Document1 Filed 02/15/19 Page 4 of 7

The calls made to (240) 520-6034 were not for an emergency purpose and were made

without consent given at any time, express or otherwise, by the Plaintiff or Plaintiff's

family.

On February 8, 2019, Reuben Drake and his family assigned their legal right to pursue

litigation against Synchrony to Plaintiff. See Exhibit B.

Plaintiff and Plaintiff's family do not have an established business relationship with
Defendant concerning an account associated with cellphone number (240) 520-6034 as

defined by 47 U.S.C. § 227(a)(2)(A).

COUNT 1
VIOLATIONS OF THE TELEPHONE
COMMUNICATIONS ACT 47 U.S.C. § 227

Plaintiff fully alleges and incorporates the information in paragraphs | through 18.

At all times mentioned herein and within the last four years, Defendant, Synchrony
Bank, has demonstrated willful or knowing non-compliance with 47 U.S.C. §
227(b)(1)(A) by using an automatic telephone dialing system to call the Plaintiff's

number, which is assigned to a cellular service.

Defendant, Synchrony Bank, has committed 109 separate violations of 47 U.S.C. § 227
(b)(1)(A) and Plaintiff is entitled to damages of up to $1500 per violation pursuant to

47 U.S.C. § 227 (b)(3)(B).

Defendant’s repeated calls to Plaintiff's cellphone number (240) 520-6034 were

inconvenient, intruding, and disturbing.
Case 1:19-cv-00473-CCB Document1 Filed 02/15/19 Page 5 of 7

23. Plaintiff many times had to stop what she was doing to investigate who was calling.

24. Plaintiff was exasperated by the many calls and prerecorded voice mails in her voice

mail box.

25. Plaintiff, Plaintiff's niece, nor her parents have ever given Synchrony Bank permission

to call their cell phone.

WHEREFORE, Plaintiff demands judgment for damages against Synchrony Bank for actual or

statutory damages, and punitive damages pursuant to 47 U.S.C. § 227 (G)(3)(B).

COUNT It
VIOLATIONS OF THE MARYLAND TELEPHONE
CONSUMER PROTECTION ACT (MTCPA)

§14-3201(2), §14-3202
26. Plaintiff fully alleges and incorporates the information in paragraphs 1 through 25.

27. Defendant, Synchrony, has demonstrated willful or knowing non-compliance with
Maryland Code § 14-3201(2), Maryland Code § 14-3202(a) by using an automatic

telephone dialing system to call (240) 520-6034, which is assigned to a cellular service.

28. Defendant, Synchrony, has committed 106 separate violations of Maryland Code § 14-
3201(2), Maryland Code § 14-3202(a) by calling the Plaintiff's cell phone without prior

permission.

29. Plaintiff was disturbed, annoyed, and inconvenienced by the repeated calls and

voicemails.
 

 

30

Case 1:19-cv-00473-CCB Document1 Filed 02/15/19 Page 6 of 7

. Plaintiff is entitled to damages of $500 per violation and treble damages pursuant to

Maryland Code § 14-3202(b).

WHEREFORE, Plaintiff demands judgment for damages against Synchrony Bank for actual,

statutory, punitive damages, and attorney’s fees pursuant to Maryland Code § 14-3202b.

31

32.

33.

34.

35.

COUNT HI
INVASION OF PRIVACY BY INTRUSION UPON SECLUSION

. Plaintiff fully alleges and incorporates the information in paragraphs | through 30.

The Restatement of Torts, Second, § 652(b) defines intrusion upon seclusion as, “One
who intentionally intrudes...upon the solitude or seclusion of another, or his private
affairs or concerns, is subject to liability to the other for invasion of privacy, if the
intrusion would be highly offensive to a reasonable person.”

Maryland further recognizes the Plaintiff's right to privacy by continually harassing the
Plaintiff's right to be free from invasion of privacy, thus Defendant violated Maryland
state law.

Defendant intentionally intruded upon Plaintiff's right to privacy by continually
harassing the Plaintiff with numerous calls for someone who was no longer a subscriber
of the cellphone number (240) 520-6034.

The telephone calls made by the Defendant to the Plaintiff were so persistent and
repeated with such frequency as to be considered bombarding and an extreme nuisance
to her existence, thus satisfying the Restatement of Torts, Second § 652(b) requirement

for an invasion of privacy.
 

 

Case 1:19-cv-00473-CCB Document1 Filed 02/15/19 Page 7 of 7

36. The conduct of the Defendant in engaging in the illegal calling activities resulted in
multiple invasions of privacy in such a way as would be considered highly offensive to
a reasonable person.

37. As a result of the intrusions and invasions, the Plaintiff is entitled to actual damages

from the Defendant in an amount to be determined at trial.

WHEREFORE, the Plaintiff requests actual damages and any other relief as may be just and

proper.

TRIAL BY JURY DEMANDED ON ALL COUNTS

Respectfully submitted this December 14, 2019

Erien Frazier

P.O, Box 25
Hagerstown, MD 21741
(410) 262-8690

erienfrazier(@gmail.com
